*282
ON REMAND FROM THE SUPREME COURT OF FLORIDA

Gerber, C.J.
Pursuant to our supreme court’s decision in State v. Dominique, 215 So.3d 1227 (Fla. 2017), which quashed our decision in Dominique v. State, 171 So.3d 204 (Fla. 4th DCA 2015) (“Dominique II”), we remand to the trial court to reinstate the defendant’s conviction and sentence for second degree murder, as a lesser included offense of first degree murder.

Affirmed; remanded to reinstate conviction and sentence.

Ciklin and Forst, JJ., concur.1